Exhibit 10.1

 



SELLAS Life Sciences Group, Inc.

Up to $5,000,000 Shares of Common Stock

 

Equity Distribution Agreement

October 29, 2019

 

Maxim Group LLC
405 Lexington Avenue
New York, New York 10174

 

Ladies and Gentlemen:

 

SELLAS Life Sciences Group, Inc., a Delaware corporation (the "Company"),
proposes to issue and sell through Maxim Group LLC (the "Agent"), as sales
agent, shares of common stock, par value $0.0001 per share ("Common Stock"), of
the Company (the "Shares") having an aggregate offering price of up to
$5,000,000 on terms set forth herein. The Shares consist entirely of authorized
but unissued shares of Common Stock to be issued and sold by the Company.

 

The Company hereby confirms its agreement with the Agent (this "Agreement") with
respect to the sale of the Shares.

 

1.     Representations and Warranties of the Company.

 

(a)          The Company represents and warrants to, and agrees with, the Agent
as follows:

 

(i)         A registration statement on Form S-3 (File No. 333-233869) was
initially declared effective by the Securities and Exchange Commission (the
"Commission") on October 11, 2019, and is currently effective under the
Securities Act of 1933, as amended (the "Securities Act of 1933"), and the rules
and regulations promulgated thereunder (the "Rules and Regulations" and
collectively with the Securities Act of 1933, the "Securities Act"); since the
date of effectiveness of the Registration Statement (as defined below), no
additional or supplemental information was requested by the Commission. No stop
order of the Commission preventing or suspending the use of the Base Prospectus
(as defined below), the Prospectus Supplement (as defined below) or the
Prospectus (as defined below), or the effectiveness of the Registration
Statement, has been issued, and no proceedings for such purpose have been
instituted or, to the Company's knowledge, are contemplated by the Commission.
Except where the context otherwise requires, "Registration Statement," as used
herein, means the registration statement (Reg. No. 333-233869), as amended at
the time of such registration statement's effectiveness for purposes of Section
11 of the Securities Act, as such section applies to the Agent, including (1)
all documents filed as a part thereof or incorporated or deemed to be
incorporated by reference therein, (2) any information contained or incorporated
by reference in a prospectus filed with the Commission pursuant to Rule 424(b)
under the Securities Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Securities Act, to be part of the registration
statement at such time, and (3) any registration statement filed to register the
offer and sale of Shares pursuant to Rule 462(b) under the Securities Act (the
"462(b) Registration Statement"). Except where the context otherwise requires,
"Base Prospectus," as used herein, means the base prospectus filed as part of
the Registration Statement, together with any amendments or supplements thereto
as of the date of this Agreement. Except where the context otherwise requires,
"Prospectus Supplement," as used herein, means the most recent prospectus
relating to the Shares, filed or to be filed by the Company with the Commission
as part of the Base Prospectus pursuant to Rule 424(b) under the Securities Act
and in accordance with the terms of this Agreement. Except where the context
otherwise requires, "Prospectus," as used herein, means the Prospectus
Supplement together with the Base Prospectus attached to or used with the
Prospectus Supplement, as may be amended or supplemented from time to time. Any
reference herein to the Registration Statement, the Base Prospectus, the
Prospectus Supplement or the Prospectus shall be deemed to refer to and include
the documents, if any, incorporated by reference, or deemed to be incorporated
by reference, therein pursuant to Item 12 of Form S-3 (the "Incorporated
Documents"), including, unless the context otherwise requires, the documents, if
any, filed as exhibits to such Incorporated Documents. For purposes of this
Agreement, all references to the Registration Statement, the Rule 462(b)
Registration Statement, the Base Prospectus, the Prospectus or any amendment or
supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval System ("EDGAR"). All references in this Agreement to financial
statements and schedules and other information which is "described,"
"contained," "included" or "stated" in the Registration Statement, the Base
Prospectus or the Prospectus (or other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information which is incorporated by reference in or otherwise deemed by the
Rules and Regulations to be a part of or included in the Registration Statement,
the Base Prospectus or the Prospectus as the case may be. Any reference herein
to the terms "amend," "amendment" or "supplement" with respect to the
Registration Statement, any Base Prospectus, the Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the filing of any document
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations thereunder (collectively, the "Exchange Act") on or after the
initial effective date of the Registration Statement, or the date of such Base
Prospectus, the Prospectus or the Prospectus Supplement, as the case may be, and
incorporated or deemed to be incorporated therein by reference pursuant to Item
12 of Form S-3. "Time of Sale" means each time a Share is purchased pursuant to
this Agreement.

 



 



 

(ii)        (A)       The Registration Statement complied when it became
effective, complies as of the date hereof, and will comply upon the
effectiveness of any amendment thereto and at each Time of Sale and each
Settlement Date (as defined below) (as applicable), in all material respects,
with the requirements of the Securities Act; at all times during which a
prospectus is required by the Securities Act to be delivered (whether physically
or through compliance with Rule 172 under the Securities Act or any similar
rule) in connection with any sale of Shares (the "Prospectus Delivery Period"),
the Registration Statement, as may be amended, will comply, in all material
respects, with the requirements of the Securities Act; the conditions to the use
of Form S-3 in connection with the offering and sale of the Shares as
contemplated hereby (the "Offering") have been satisfied, subject to the
limitations required by General Instruction I.B.6 of Form S-3; the Registration
Statement meets, and the Offering complies with, the requirements of Rule 415
under the Securities Act (including, without limitation, Rule 415(a)(5)); the
Registration Statement did not, as of the time of effectiveness and as of the
date hereof, and will not, as of the effective date of any amendment thereto, at
each Time of Sale, if any, and at all times during a Prospectus Delivery Period,
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading.

 

(B)       The Prospectus, as of the date of the Prospectus Supplement, as of the
date hereof (if filed with the Commission on or prior to the date hereof), at
each Settlement Date and Time of Sale (as applicable), and at all times during a
Prospectus Delivery Period, complied, complies or will comply, in all material
respects, with the requirements of the Securities Act; and the Prospectus, and
each supplement thereto, as of their respective dates, at each Settlement Date
or Time of Sale (as applicable), and at all times during a Prospectus Delivery
Period, did not and will not include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

 

(C)       [Reserved]

 

The representations and warranties set forth in subparagraphs (A), (B) and (C)
above shall not apply to any statement contained in the Registration Statement,
the Base Prospectus or the Prospectus in reliance upon and in conformity with
information concerning the Agent that is furnished in writing by or on behalf of
the Agent expressly for use in the Registration Statement, the Base Prospectus
or the Prospectus, it being understood and agreed that only such information
furnished by the Agent as of the date hereof consists of the information
described in Section 5(b)(ii).

 

(iii)       Prior to the execution of this Agreement, the Company has not,
directly or indirectly, offered or sold any Shares by means of any "prospectus"
(within the meaning of the Securities Act) or used any "prospectus" (within the
meaning of the Securities Act) in connection with the Offering, in each case
other than the Base Prospectus; the conditions set forth in one or more of
subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Securities
Act are satisfied, and the Registration Statement relating to the Offering, as
initially filed with the Commission, includes a prospectus that, other than by
reason of Rule 433 or Rule 431 under the Securities Act, satisfies the
requirements of Section 10 of the Securities Act; neither the Company nor the
Agent is disqualified, by reason of subsection (f) or (g) of Rule 164 under the
Securities Act, from using, in connection with the Offering, "free writing
prospectuses" (as defined in Rule 405 under the Securities Act) pursuant to
Rules 164 and 433 under the Securities Act; the parties hereto agree and
understand that the content of any and all "road shows" (as defined in Rule 433
under the Securities Act) related to the Offering is solely the property of the
Company.

 



 2 



 

(iv)      Each Time of Sale and each Settlement Date occurring after such issue
date and at all subsequent times through the Prospectus Delivery Period (as
defined below) or until any earlier date that the Company notified or notifies
the Agent as described in Section 3(c)(iii), did not, does not and will not
include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, any Base Prospectus or the
Prospectus.

 

(v)       The financial statements, including the notes thereto, and the
supporting schedules incorporated by reference in the Registration Statement and
the Prospectus comply in all material respects with the requirements of the
Securities Act, the Exchange Act and the Rules and Regulations, and present
fairly the financial condition of the Company and its subsidiaries (as
identified in the Registration Statement and Prospectus, the “Subsidiaries”) and
financial position as of the dates indicated and the cash flows and results of
operations for the periods specified of the Company (subject, in the case of
unaudited statements, to normal year-end audit adjustments). Except as otherwise
stated in the Registration Statement and the Prospectus, said financial
statements have been prepared in conformity with United States generally
accepted accounting principles ("GAAP") applied on a consistent basis throughout
the periods involved. Any selected financial data and summary financial
information included in the documents in the Registration Statement and in the
Prospectus constitute or will constitute a fair summary of the information
purported to be summarized and have been compiled on a basis consistent with
that of the audited financial statements included in the Registration Statement
(subject (i) to such adjustments to accounting standards and practices as are
noted therein, and (ii) in the case of unaudited interim statements, to (A)
normal recurring adjustments, (B) the exclusion of financial statement
footnotes, and (C) the information being presented in a condensed or summary
manner). No other financial statements or supporting schedules are required to
be included or incorporated by reference in the Registration Statement or the
Prospectus. All disclosures, if any, contained in the Registration Statement or
the Prospectus or incorporated by reference therein regarding “non-GAAP
financial measures” (as such term is defined by the applicable rules and
regulations of the Commission) comply, in all material respects, with Regulation
G of the Exchange Act and Item 10 of Regulation S-K of the Securities Act to the
extent applicable. The other financial information included in the Registration
Statement and the Prospectus present fairly and accurately the information
included therein and have been prepared on a basis consistent with that of the
financial statements that are included in the Registration Statement and the
Prospectus and the books and records of the Company.

 

(vi)      The Company and each of its Subsidiaries has been duly incorporated
and validly exists as a corporation in good standing under the laws of its
jurisdiction of incorporation. The Company and each of its Subsidiaries has all
requisite corporate power and authority to own, lease and operate its respective
properties and carry on its business as it is currently being conducted and as
described in the Registration Statement and the Prospectus. The Company and each
of its Subsidiaries is duly qualified to do business and is in good standing as
a foreign corporation in each jurisdiction in which the character or location of
its properties (owned, leased or licensed) or the nature or conduct of its
business makes such qualification necessary, except, in each case, for those
failures to be so qualified or in good standing which (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect
(as defined below).

 



 3 



 

(vii)     All of the issued shares of capital stock of the Company have been
duly authorized and validly issued and are fully paid and nonassessable, have
been issued in compliance in all material respects with all applicable federal
and state securities laws and none of those shares was issued in violation of
any preemptive rights, rights of first refusal or other similar rights to the
extent any such rights were not waived; the Shares have been duly authorized
and, when issued and delivered against payment therefor as provided in this
Agreement, will be validly issued, fully paid and non-assessable, and the
issuance of the Shares is not subject to any preemptive rights, rights of first
refusal or other similar rights that have not heretofore been waived (with
copies of such waivers provided or made available to the Agent). The Shares
conform in all material respects to the descriptions thereof contained in the
Registration Statement and the Prospectus under the heading "Description of
Capital Stock."

 

(viii)    Moss Adams LLP (the "Auditor"), whose reports relating to the Company
are incorporated by reference into the Registration Statement and the
Prospectus, is an independent registered public accounting firm as required by
the Securities Act, the Exchange Act and the Rules and Regulations and the
Public Company Accounting Oversight Board (the "PCAOB"). To the Company's
knowledge, the Auditor is not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act of 2002 ("Sarbanes-Oxley") as such
requirements pertain to the Auditor's relationship with the Company. Except as
disclosed in the Registration Statement and the Prospectus, and except for any
such non-audit services that were pre-approved by the Audit Committee of the
Company's Board of Directors in accordance with Sections 10A(h) and (i) of the
Exchange Act, the Auditor has not, during the periods covered by the financial
statements included in the Registration Statement and the Prospectus, provided
to the Company any non-audit services, as such term is used in Section 10A(g) of
the Exchange Act.

 

(ix)       Subsequent to the respective dates as of which information is
presented in the Registration Statement and the Prospectus, and except as
disclosed in the Registration Statement and the Prospectus: (i) the Company
(including its Subsidiaries) has not declared, paid or made any dividends or
other distributions of any kind on or in respect of its capital stock, and (ii)
there has been no material adverse change or, to the Company's knowledge, any
development which could reasonably be expected to result in a material adverse
change in the future, whether or not arising from transactions in the ordinary
course of business, in or affecting: (A) the business, condition (financial or
otherwise), results of operations, stockholders' equity, properties or prospects
of the Company or its Subsidiaries; (B) the long-term debt or capital stock of
the Company or its Subsidiaries; or (C) the Offering or consummation of any of
the other transactions contemplated by this Agreement, the Registration
Statement and the Prospectus (a "Material Adverse Effect"). Since the date of
the latest balance sheet included in the Registration Statement and the
Prospectus, the Company (including its Subsidiaries) has not incurred or
undertaken any liabilities or obligations, whether direct or indirect,
liquidated or contingent, matured or unmatured, or entered into any
transactions, including any acquisition or disposition of any business or asset,
which are material to the Company or its Subsidiaries, except (I) for
liabilities, obligations and transactions which are disclosed in the
Registration Statement and the Prospectus and (II) as would not be reasonably
expected (individually or in the aggregate) to result in a Material Adverse
Effect.

 



 4 



 

 

(x)        There are no statutes, regulations, contracts (“Material Contracts”)
or documents that are required to be described in the Registration Statement and
the Prospectus or to be filed as exhibits to the Registration Statement by the
Securities Act that have not been so described or filed.

 

(xi)       Neither the Company nor any of its Subsidiaries is: (i) in violation
of its certificate of incorporation or bylaws or other organizational documents,
(ii) in default under any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which it is a party or by which it is bound or
to which any of its property or assets is subject; and no event has occurred
which, with notice or lapse of time or both, would constitute a default under or
result in the creation or imposition of any lien, security interest, charge or
other encumbrance (a "Lien") upon any of its property or assets pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
property or assets is subject, or (iii) in violation in any respect of any
applicable law, rule, regulation, ordinance, directive, judgment, decree or
order of any judicial, regulatory or other legal or governmental agency or body,
foreign or domestic, except, in the case of subsections (ii) and (iii) above,
for such violations, defaults or Liens which (individually or in the aggregate)
would not reasonably be expected to have a Material Adverse Effect.

 

(xii)      The Company has all requisite corporate power and authority to
execute and deliver this Agreement and all other agreements, documents,
certificates and instruments required to be delivered pursuant to this
Agreement. The Company's execution, delivery and performance under this
Agreement and each of the transactions contemplated hereby have been duly
authorized by all necessary corporate action. This Agreement has been duly and
validly executed and delivered by the Company and constitutes the legal, valid
and binding obligation of the Company and is enforceable against the Company in
accordance with its terms, except (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under federal and state securities laws; and (iii) that
the remedy of specific performance and injunctive and other forms of equitable
relief may be subject to the equitable defenses and to the discretion of the
court before which any proceeding therefor may be brought.

 

(xiii)     The execution, delivery and performance of this Agreement and all
other agreements, documents, certificates and instruments required to be
delivered pursuant to this Agreement and the consummation of the transactions
contemplated hereby do not and will not: (i) conflict with, require consent
under or result in a breach of any of the terms and provisions of, or constitute
a default (or an event which with notice or lapse of time, or both, would
constitute a default) under, or result in the creation or imposition of any Lien
upon any property or assets of the Company or its Subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement,
instrument, franchise, license or permit to which the Company is a party or by
which the Company or any of its properties, operations or assets may be bound,
(ii) violate or conflict with any provision of the certificate of incorporation,
bylaws or other organizational documents of the Company, (iii) violate or
conflict with any applicable law, rule, regulation, ordinance, directive,
judgment, decree or order of any judicial, regulatory or other legal or
governmental agency or body, domestic or foreign, or (iv) trigger a reset or
repricing of any outstanding securities of the Company, except in the case of
subsections (i) and (iii) for any default, conflict, violation or Lien that
would not reasonably be expected to result in a Material Adverse Effect and
except in the case of subsection (iv) for any trigger for which the Company has
received a waiver.

 



 5 



 

(xiv)     Except as disclosed in the Registration Statement and the Prospectus,
the Company and each of its Subsidiaries has all consents, approvals,
authorizations, orders, registrations, qualifications, licenses, filings,
grants, certificates and permits of, with and from all judicial, regulatory and
other legal or governmental agencies, self-regulatory agencies, authorities and
bodies and all third parties, foreign and domestic, including, without
limitation, the U.S. Food and Drug Administration ("FDA") or equivalent in
non-U.S. jurisdictions (collectively, the "Consents"), to own, lease and operate
its properties and conduct its business as it is now being conducted and as
disclosed in the Registration Statement and the Prospectus other than those
Consents the failure to possess or own would not reasonably be expected to
result in a Material Adverse Effect, and each such Consent is valid and in full
force and effect, except which (individually or in the aggregate), in each such
case, would not reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any of its Subsidiaries has received notice of any
investigation or proceedings which results in or, if decided adversely to the
Company or such Subsidiary, could reasonably be expected to result in, the
revocation of, or imposition of a restriction on, any Consent, except such
restriction or revocation of such Consent which (individually or in the
aggregate) would not reasonably be expected to have a Material Adverse Effect.
No Consent contains any material restriction not adequately disclosed in the
Registration Statement and the Prospectus.

 

(xv)     The Company and each of its Subsidiaries is in compliance with all
applicable laws, rules, regulations, ordinances, directives, judgments, decrees
and orders, foreign and domestic, except for any non-compliance the consequences
of which would not have a Material Adverse Effect.

 

(xvi)     Prior to the Settlement Date, the Shares shall have been approved for
listing on the NASDAQ Capital Market, subject to official notice of issuance
(the "Exchange"), and the Company has taken no action designed to, or likely to
have the effect of, delisting the Shares nor, except as disclosed in the
Registration Statement and the Prospectus, has the Company received any
notification that the Exchange is contemplating terminating such listing.

 



 6 



 

(xvii)   No consent of, with or from any judicial, regulatory or other legal or
governmental agency or body or any third party, foreign or domestic is required
for the execution, delivery and performance of this Agreement or consummation of
each of the transactions contemplated by this Agreement, including the issuance,
sale and delivery of the Shares to be issued, sold and delivered hereunder,
except (i) such as may have previously been obtained (with copies of such
consents provided to the Agent), each of which is in full force and effect as of
the date hereof, (ii) the registration under the Securities Act of the Shares,
which has become effective and which remains in full force and effect as of the
date hereof, (iii) such consents as may be required under state securities or
blue sky laws or the bylaws and rules of the Exchange, and (iv) by the Financial
Industry Regulatory Authority, Inc. ("FINRA") in connection with the purchase
and distribution of the Shares by the Agent.

 

(xviii)  Except as disclosed in the Registration Statement and the Prospectus,
there is no judicial, regulatory, arbitral or other legal or governmental
proceeding or other litigation or arbitration, domestic or foreign, pending to
which the Company or any of its Subsidiaries is a party or of which any
property, operations or assets of the Company or its Subsidiaries is the subject
which (i) individually or in the aggregate, if determined adversely to the
Company or applicable Subsidiary would reasonably be expected to have a Material
Adverse Effect, or (ii) is reasonably likely to materially and adversely affect
the consummation of the transactions contemplated in this Agreement or the
performance by the Company of its obligations hereunder. To the Company's
knowledge, no such proceeding, litigation or arbitration is threatened or
contemplated against the Company or its Subsidiaries.

 

(xix)     The statistical, industry-related and market-related data included in
the Registration Statement and the Prospectus are based on or derived from
sources which the Company reasonably and in good faith believes are reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources, to the extent required, except for such failures to
obtain written consent which (individually or in the aggregate) would not
reasonably be expected to have a Material Adverse Effect.

 

(xx)      The Company has established and maintains disclosure controls and
procedures over financial reporting (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act) and such controls and procedures are designed to ensure that
information relating to the Company required to be disclosed in the reports that
it files or submits under the Exchange Act is accumulated and communicated to
the Company's management, including its principal executive and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure. The Company has utilized
such controls and procedures in preparing and evaluating the disclosures in the
Registration Statement and in the Prospectus.

 

(xxi)     Except as disclosed in the Registration Statement and the Prospectus,
neither the board of directors nor the audit committee has been informed, nor is
the Company aware, of: (i) any significant deficiencies or material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect the Company's ability to record,
process, summarize and report financial information; or (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company's internal control over financial reporting.

 



 7 



 

(xxii)    The Company has not taken, directly or indirectly, any action which
constitutes or is designed to cause or result in, or which could reasonably be
expected to constitute, cause or result in, the stabilization or manipulation of
the price of any security to facilitate the sale or resale of the Shares.

 

(xxiii)   Neither the Company nor any of its Affiliates (within the meaning of
the Securities Act) has, prior to the date hereof, made any offer or sale of any
securities which are required to be "integrated" pursuant to the Securities Act
or the Regulations with the offer and sale of the Shares pursuant to the
Registration Statement. Except as disclosed in the Registration Statement and
the Prospectus or Forms 4 filed by Affiliates, neither the Company nor any of
its Affiliates has sold or issued any securities during the six-month period
preceding the date of the Prospectus, including but not limited to any sales
pursuant to Rule 144A, Regulation D or Regulation S under the Securities Act,
other than shares of Common Stock issued pursuant to equity incentive plans,
employee stock purchase plans, employee benefit plans, qualified stock option
plans or employee compensation plans or pursuant to outstanding options,
convertible notes, convertible preferred stock, rights or warrants to purchase
shares of Common Stock.

 

(xxiv)   To the knowledge of the Company, the biographies of the Company's
officers and directors incorporated into the Registration Statement are true and
correct in all material respects and the Company has not become aware of any
information which would cause the information disclosed in the questionnaires
previously completed by the directors and officers of the Company to become
inaccurate and incorrect in any material respect.

 

(xxv)    To the knowledge of the Company, no director or officer of the Company
is subject to any non-competition agreement or non-solicitation agreement with
any employer or prior employer which could materially affect his or her ability
to be and act in his or her respective capacity of the Company.

 

(xxvi)   The Company is not and, at all times up to and including the
consummation of the transactions contemplated by this Agreement, and after
giving effect to application of the Net Proceeds (as defined below), will not
be, subject to registration as an "investment company" under the Investment
Company Act of 1940, as amended, and is not and will not be an entity
"controlled" by an "investment company" within the meaning of such act.

 

(xxvii)  No relationship, direct or indirect, exists between or among any of the
Company or, to the Company's knowledge, any Affiliate of the Company, on the one
hand, and any director, officer, stockholder, customer or supplier of the
Company or, to the Company's knowledge, any Affiliate of the Company, on the
other hand, which is required by the Securities Act or the Exchange Act to be
described in the Registration Statement or the Prospectus which is not so
described as required. There are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
of indebtedness by the Company to or for the benefit of any of the officers or
directors of the Company or any of their respective family members, except as
described in the Registration Statement and the Prospectus. The Company has not,
in violation of Sarbanes-Oxley, directly or indirectly extended or maintained
credit, arranged for the extension of credit, or renewed an extension of credit,
in the form of a personal loan to or for any director or executive officer of
the Company.

 



 8 



 

(xxviii) Except as disclosed in the Registration Statement and the Prospectus,
the Company is in compliance with the rules and regulations promulgated by the
Exchange or any other governmental or self-regulatory entity or agency having
jurisdiction over the Company, except for such failures to be in compliance
which (individually or in the aggregate) would not reasonably be expected to
have a Material Adverse Effect. Without limiting the generality of the
foregoing: (i) all members of the Company's board of directors who are required
to be "independent" (as that term is defined under the rules of the Exchange),
including, without limitation, all members of the audit committee of the
Company's board of directors, meet the qualifications of independence as set
forth under applicable laws, rules and regulations and (ii) the audit committee
of the Company's board of directors has at least one member who is an "audit
committee financial expert" (as that term is defined under applicable laws,
rules and regulations).

 

(xxix)    The Company and each of its Subsidiaries owns or leases all such
properties (other than intellectual property, which is covered below) as are
necessary to the conduct of its business as presently operated and as described
in the Registration Statement and the Prospectus. The Company and each of its
Subsidiaries has good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by it, in each case
free and clear of all Liens except such as are described in the Registration
Statement and the Prospectus or such as would not (individually or in the
aggregate) have a Material Adverse Effect. Any real property and buildings held
under lease or sublease by the Company or its Subsidiaries are held by it under
valid, subsisting and, to the Company's knowledge, enforceable leases with such
exceptions as are not material to, and do not materially interfere with, the use
made and proposed to be made of such property and buildings by the Company or
its Subsidiaries. Neither the Company nor its Subsidiaries has received any
written notice of any claim adverse to its ownership of any real or material
personal property or of any claim against the continued possession of any real
property, whether owned or held under lease or sublease by the Company or its
Subsidiaries, except for such claims that, if successfully asserted against the
Company or its Subsidiaries, would not (individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

 



 9 



 

(xxx)     To the knowledge of the Company, the Company (including all of its
Subsidiaries): (i) owns, possesses or has the right to use all patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses, formulae, customer lists and
know-how and other intellectual property (including trade secrets and other
unpatented and/or unpatentable proprietary or confidential information, systems
or procedures, "Intellectual Property") necessary for the conduct of its
businesses as being conducted and as described in the Registration Statement and
the Prospectus, except as disclosed in the Registration Statement or the
Prospectus, and (ii) has no knowledge that the conduct of its business conflicts
or will conflict with the rights of others, and it has not received any written
notice of any claim of conflict with, any right of others. To the Company's
knowledge, there is no infringement by third parties of any such Intellectual
Property. There is no pending or, to the Company's knowledge, threatened,
action, suit, proceeding or claim by others challenging the Company's rights in
or to any such Intellectual Property, and the Company is unaware of any facts
which would form a reasonable basis for any such claim; and there is no pending
or, to the Company's knowledge, threatened, action, suit, proceeding or claim by
others that the Company infringes or otherwise violates any patent, trademark,
copyright, trade secret or other proprietary rights of others, and the Company
is unaware of any other fact which would form a reasonable basis for any such
claim, except as would not (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect. Except as set forth in the
Registration Statement and the Prospectus, the Company has not received any
claim for royalties or other compensation from any person, including any
employee of the Company who made inventive contributions to Company's technology
or products that are pending or unsettled, and except as set forth in the
Registration Statement and the Prospectus the Company does not and will not have
any obligation to pay royalties or other compensation to any person on account
of inventive contributions, except as would not (individually or in the
aggregate) reasonably be expected to have a Material Adverse Effect.

 

(xxxi)   The agreements and documents described in the Registration Statement
and the Prospectus conform in all material respects to the descriptions thereof
contained therein and there are no agreements or other documents required by the
applicable provisions of the Securities Act to be described in the Registration
Statement or the Prospectus or to be filed with the Commission as exhibits to
the Registration Statement, that have not been so described or filed. Each
agreement or other instrument (however characterized or described) to which the
Company (or its Subsidiaries) is a party or by which its property or business is
or may be bound or affected and (i) that is referred to in the Registration
Statement or the Prospectus or attached as an exhibit thereto, or (ii) is
material to the Company's business, has been duly and validly executed by the
Company, is in full force and effect in all material respects and is enforceable
against the Company in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors' rights generally, (y) as enforceability of any
indemnification or contribution provision may be limited under the foreign,
federal and state securities laws, and (z) that the remedy of specific
performance and injunctive and other forms of equitable relief may be subject to
the equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought, and none of such agreements or instruments
has been assigned by the Company (including any Subsidiaries), and except as
described in the Registration Statement and the Prospectus, neither the Company
nor, to the Company's knowledge, any other party is in material breach or
default thereunder and, to the Company's knowledge, no event has occurred that,
with the lapse of time or the giving of notice, or both, would constitute a
breach or default thereunder, in any such case, which would result in a Material
Adverse Effect.

 



 10 



 

(xxxii)  The disclosures in the Registration Statement and the Prospectus
concerning the effects of foreign, federal, state and local regulation on the
Company's business as currently contemplated are correct in all material
respects.

 

(xxxiii) The Company has accurately prepared and filed all federal, state,
foreign and other tax returns that are required to be filed by it through the
date hereof, or has received timely extensions thereof, except where the failure
to so file would not (individually or in the aggregate) reasonably be expected
to have a Material Adverse Effect, and has paid or made provision for the
payment of all material taxes, assessments, governmental or other similar
charges, including without limitation, all sales and use taxes and all taxes
which the Company is obligated to withhold from amounts owing to employees,
creditors and third parties, with respect to the periods covered by such tax
returns, whether or not such amounts are shown as due on any tax return (except
as currently being contested in good faith and for which reserves required by
GAAP have been created in the financial statements of the Company) and except
for such taxes, assessments, governmental or other similar charges the
nonpayment of which would not (individually or in the aggregate) reasonably be
expected to have a Material Adverse Effect. No deficiency assessment with
respect to a proposed adjustment of the Company's federal, state, local or
foreign taxes is pending or, to the Company's knowledge, threatened. The
accruals and reserves on the books and records of the Company in respect of tax
liabilities for any taxable period not finally determined are adequate to meet
any assessments and related liabilities for any such period and, since the date
of the Company's most recent audited financial statements, the Company has not
incurred any material liability for taxes other than in the ordinary course of
its business. There is no tax lien, whether imposed by any federal, state,
foreign or other taxing authority, outstanding against the assets, properties or
business of the Company.

 

(xxxiv) No labor disturbance or dispute by or with the employees of the Company
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect, currently exists or, to the Company's knowledge, is
threatened. The Company is in compliance in all material respects with the labor
and employment laws and collective bargaining agreements and extension orders
applicable to its employees.

 



 11 



 

(xxxv)   Except as would not be reasonably expected, individually or in the
aggregate, to have a Material Adverse Effect, the Company (and its Subsidiaries)
is in compliance with all material Environmental Laws (as hereinafter defined),
and, to the Company's knowledge, no future material expenditures are or will be
required in order to comply therewith. The Company has not received any written
notice or communication that relates to or alleges any actual or potential
violation or failure to comply with any Environmental Laws that would,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect. As used herein, the term "Environmental Laws" means all
applicable laws and regulations, including any licensing, permits or reporting
requirements, and any action by a federal, state or local government entity,
pertaining to the protection of the environment, protection of public health,
protection of worker health and safety, or the handling of hazardous materials,
including without limitation, the Clean Air Act, 42 U.S.C. § 7401, et seq., the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Federal Water Pollution Control Act, 33 U.S.C. §
1321, et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1801, et
seq., the Resource Conservation and Recovery Act, 42 U.S.C. § 690-1, et seq.,
and the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq.

 

(xxxvi) As to each product or product candidate subject to the jurisdiction of
the FDA under the Federal Food, Drug and Cosmetic Act, as amended, and the
regulations thereunder ("FDCA") and/or the jurisdiction of the non-U.S.
counterparts thereof that is currently being tested by the Company (or any of
its Subsidiaries) (each such product, a "Product"), such Product is being tested
by the Company (or any of its Subsidiaries) in compliance with all applicable
requirements under FDCA and/or and similar laws, rules and regulations relating
to registration, investigational use, premarket clearance, licensure, or
application approval, good manufacturing practices, good laboratory practices,
good clinical practices, product listing, quotas, advertising, record keeping
and filing of reports, except where the failure to be in compliance would not
have a Material Adverse Effect. Except as disclosed in the Registration
Statement and the Prospectus, the Company (or any of its Subsidiaries) currently
has no products that have been approved by the FDA or any non-U.S. counterparts
thereof to be manufactured, packaged, labeled, distributed, sold and/or
marketed. Except as disclosed in the Registration Statement or the Prospectus,
there is no pending, completed or, to the Company's knowledge, threatened,
action (including any lawsuit, arbitration, or legal or administrative or
regulatory proceeding, charge, complaint, or investigation) against the Company
(or any of its Subsidiaries) and the Company (or any of its Subsidiaries) has
not received any written notice, warning letter or other communication from the
FDA or any other governmental entity or any non-U.S. counterparts thereof, in
either case which (i) contests the premarket clearance, licensure, registration
or approval of, the uses of, the distribution of, the manufacturing or packaging
of, the testing of, the sale of, or the labeling and promotion of any Product,
(ii) imposes a clinical hold on any clinical investigation by the Company (or
any of its Subsidiaries), (iii) enters or proposes to enter into a consent
decree of permanent injunction with the Company (or any of its Subsidiaries), or
(iv) otherwise alleges any violation of any laws, rules or regulations by the
Company (or any of its Subsidiaries), and which, either individually or in the
aggregate, would have a Material Adverse Effect. The properties, business and
operations of the Company (or any of its Subsidiaries) have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA and non-U.S. counterparts thereof. Neither the
Company nor any of its Subsidiaries has been informed by the FDA or any non-U.S.
counterparts thereof that such agency will prohibit the marketing, sale, license
or use of any Product nor has the FDA or a non-U.S. counterpart thereof provided
any written notice that could reasonably be expected to preclude the approval or
the clearing for marketing of any Product.

 



 12 



 

(xxxvii) The clinical, pre-clinical and other studies and tests ("Studies")
conducted by or on behalf of or sponsored by the Company (including its
Subsidiaries) that are described or referred to in the Registration Statement
and the Prospectus were and, if still pending, are, being conducted in
accordance with all applicable statutes, laws, rules and regulations (including,
without limitation, those administered by the FDA or by any foreign, federal,
state or local governmental or regulatory authority performing functions similar
to those performed by the FDA), as well as the protocols, procedures and
controls designed and approved for such Studies and with standard medical and
scientific research procedures, except where the failure to be so conducted
would not have a Material Adverse Effect. The descriptions of the results of
such Studies that are described or referred to in the Registration Statement and
the Prospectus are accurate and complete in all material respects and fairly
present the data derived from such Studies. Except as disclosed in the
Registration Statement and the Prospectus, neither the Company nor any of its
Subsidiaries has received any written notices or other correspondence from the
FDA or any other foreign, federal, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA requiring
the termination or suspension of such Studies, other than ordinary course
communications with respect to modifications in connection with the design and
implementation of such Studies.

 

(xxxviii) Except as would not result in a Material Adverse Effect, the Company
(including its Subsidiaries) has not failed to file with the applicable
regulatory authorities (including the FDA or any foreign, federal, state or
local governmental or regulatory authority performing functions similar to those
performed by the FDA and having jurisdiction over the Company or its
Subsidiaries) any filing, declaration, listing, registration, report or
submission that is required to be so filed for the business operations of the
Company or its Subsidiaries as currently conducted. All such filings were in
material compliance with applicable laws when filed and no material deficiencies
have been asserted in writing by any applicable regulatory authority (including,
without limitation, the FDA or any foreign, federal, state or local governmental
or regulatory authority performing functions similar to those performed by the
FDA) with respect to any such filings, declarations, listings, registrations,
reports or submissions.

 

(xxxix) The Registration Statement and the Prospectus identify each employment,
severance or other similar agreement, arrangement or policy and each material
arrangement providing for insurance coverage, benefits, bonuses, stock options
or other forms of incentive compensation, or post-retirement insurance,
compensation or benefits which: (i) is entered into, maintained or contributed
to, as the case may be, by the Company and (ii) covers any officer or director
or former officer or former director of the Company, in each case to the extent
required by the Rules and Regulations. These contracts, plans and arrangements
are referred to collectively in this Agreement as the "Benefit Arrangements."
Each Benefit Arrangement has been maintained in material compliance with its
terms and with requirements prescribed by any and all statutes, orders, rules
and regulations that are applicable to that Benefit Arrangement in each case
except where the failure to comply is not reasonably likely to have a Material
Adverse Effect.

 



 13 



 

(xl)       Except as set forth in the Registration Statement or the Prospectus,
the Company is not a party to or subject to any employment contract or
arrangement providing for annual future compensation, or the opportunity to earn
annual future compensation (whether through fixed salary, bonus, commission,
options or otherwise) of more than $120,000 to any executive officer or
director.

 

(xli)      The conditions for use of Form S-3 to register the Offering under the
Securities Act, as set forth in the General Instructions to such Form, have been
satisfied.

 

(xlii)     Except as disclosed in the Registration Statement and the Prospectus,
neither the execution of this Agreement nor the consummation of the Offering,
constitutes a triggering event under any Benefit Arrangement or any other
employment contract, whether or not legally enforceable, which (either alone or
upon the occurrence of any additional or subsequent event) will or may result in
any payment (of severance pay or otherwise), acceleration, increase in vesting
or increase in benefits to any current or former participant, employee or
director of the Company other than an event that is not material to the
financial condition or business of the Company.

 

(xliii)    Neither the Company, its Subsidiaries, nor, to the Company's
knowledge, any of the employees or agents of the Company or its Subsidiaries,
has at any time during the last three (3) years: (i) made any unlawful
contribution to any candidate for foreign office, or failed to disclose fully
any contribution in violation of law, or (ii) made any payment to any federal or
state governmental officer or official or other person charged with similar
public or quasi-public duties in the United States, other than payments that are
not prohibited by the laws of the United States or any jurisdiction thereof.

 

(xliv)    The Company has not offered, or caused the Agent to offer, any Shares
to any person or entity with the intention of unlawfully influencing: (i) a
supplier of the Company to alter the supplier's level or type of business with
the Company or (ii) a journalist or publication to write or publish favorable
information about the Company.

 

(xlv)     The operations of the Company are and have been conducted at all times
in compliance in all material respects with applicable financial record keeping
and reporting requirements and money laundering statutes of the United States
and, to the Company's knowledge, all other applicable jurisdictions to which the
Company is subject, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any applicable governmental agency (collectively, the "Money Laundering Laws"),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the Company's knowledge, threatened.

 

(xlvi)    Neither the Company nor, to the Company's knowledge, any director,
officer, agent, employee or Affiliate of the Company is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department ("OFAC"); and the Company will not directly or indirectly
use the proceeds of the Offering, or lend, contribute or otherwise make
available such proceeds to any joint venture partner or other person or entity,
for the purpose of financing the activities of any person currently subject to
any U.S. sanctions administered by OFAC.

 



 14 



 

(xlvii)   None of the Company, its directors or officers or, to the Company's
knowledge, any agent, employee, Affiliate or other person acting on behalf of
the Company has engaged in any activities sanctionable under the Comprehensive
Iran Sanctions, Accountability, and Divestment Act of 2010, the Iran Sanctions
Act of 1996, the National Defense Authorization Act for Fiscal Year 2012, the
Iran Threat Reduction and Syria Human Rights Act of 2012 or any Executive Order
relating to any of the foregoing (collectively, and as each may be amended from
time to time, the "Iran Sanctions"); and the Company will not directly or
indirectly use the proceeds of the Offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of engaging in any activities sanctionable
under the Iran Sanctions.

 

(xlviii)  Except as described in the Registration Statement and the Prospectus,
there are no claims, payments, arrangements, agreements or understandings
relating to the payment of a finder's, consulting or origination fee by the
Company or any officer, director or stockholder of the Company (each, an
"Insider") with respect to the sale of the Shares hereunder or any other
arrangements, agreements or understandings of the Company or, to the Company's
knowledge, any of its stockholders that may affect the Agent's compensation, as
determined by FINRA. Except as described in the Registration Statement and the
Prospectus and in connection with the Company’s underwritten public offering on
Form S-1 (File No. 333-231723), the Company has not made any direct or indirect
payments (in cash, securities or otherwise) to: (i) any person, as a finder's
fee, consulting fee or otherwise, in consideration of such person raising
capital for the Company or introducing to the Company persons who raised or
provided capital to the Company; (ii) to any FINRA member; or (iii) to any
person or entity that has any direct or indirect affiliation or association with
any FINRA member, within the 180 days prior to the Effective Date. Except as
described in the Prospectus, none of the Net Proceeds will be paid by the
Company to any participating FINRA member or its affiliates, except as
specifically authorized herein. No officer, director or, to the Company's
knowledge, any beneficial owner of 5% or more of the Company's securities
(whether debt or equity, registered or unregistered, regardless of the time
acquired or the source from which derived) (any such individual or entity, a
"Company Affiliate") has any direct or indirect affiliation or association with
any FINRA member (as determined in accordance with the rules and regulations of
FINRA); and no Company Affiliate is an owner of stock or other securities of any
member of FINRA (other than securities purchased on the open market); no Company
Affiliate has made a subordinated loan to any member of FINRA. Except as
disclosed in the Registration Statement and the Prospectus, the Company has not
issued any warrants or other securities or granted any options, directly or
indirectly, to anyone who is a potential underwriter in the Offering or a
related person (as defined by FINRA rules) of such an underwriter within the
180-day period prior to the initial filing date of the Registration Statement;
no person to whom securities of the Company have been privately issued within
the 180-day period prior to the initial filing date of the Registration
Statement has any relationship or affiliation or association with any member of
FINRA; and no FINRA member participating in the offering has a conflict of
interest with the Company. For this purpose, a "conflict of interest" has the
meaning ascribed to such term in FINRA Rule 5121(f)(5).

 



 15 



 

(xlix)    The Company has not distributed and will not distribute any prospectus
or other offering material in connection with the Offering other than the
Registration Statement and the Prospectus or other materials permitted by the
Securities Act to be distributed by the Company.

 

(b) Any certificate signed by any officer of the Company and delivered to the
Agent or the Agent's counsel pursuant to or in connection with this Agreement
shall be deemed a representation and warranty by the Company to Agent as to the
matters covered thereby.

 

(c) At each Bringdown Date (as hereinafter defined) and each Time of Sale, the
Company shall be deemed to have affirmed each representation and warranty
contained in or made pursuant to this Agreement as of such date as though made
at and as of such date (except that such representations and warranties shall be
deemed to relate to the Registration Statement and the Prospectus as amended and
supplemented relating to such Shares on such date).

 

(d) As used in this Agreement, references to matters being "material" with
respect to the Company shall mean a material event, change, condition, status or
effect related to the condition (financial or otherwise), properties, assets
(including intangible assets), liabilities, business, prospects, operations or
results of operations of the Company, either individually or taken as a whole,
as the context requires.

 

(e) As used in this Agreement, the term "to the Company's knowledge" (or similar
language) shall mean the knowledge of the executive officers and directors of
the Company who are named in the Prospectus, with the assumption that such
executive officers and directors shall have made reasonable and diligent inquiry
of the matters presented (with reference to what is customary and prudent for
the applicable individuals in connection with the discharge by the applicable
individuals of their duties as executive officers or directors of the Company).

 

2.         Purchase, Sale and Delivery of Shares.

 

(a) At the Market Sales. On the basis of the representations, warranties and
agreements herein the Company agrees that, from time to time on the terms and
subject to the conditions set forth herein, it may issue and sell through the
Agent, acting as sales agent, Shares having an aggregate offering price of up to
$5,000,000 (the "Offering Size"); provided, however, that in no event shall the
Company issue or sell through the Agent such number of Shares that (a) exceeds
the number or dollar amount of shares of Common Stock registered on the
Registration Statement pursuant to which the Offering is being made, (b) exceeds
the number of authorized but unissued shares of Common Stock under the Company’s
Certificate of Incorporation, as amended or (c) would cause the Company or the
Offering to not satisfy the eligibility and transaction requirements for use of
Form S-3 (including, if then applicable, General Instruction I.B.6 of Form S-3)
(the lesser of (a), (b) and (c), the "Maximum Amount"). Notwithstanding anything
to the contrary contained herein, the parties hereto agree that compliance with
the limitations set forth in this Section 2(a) on the number and aggregate sales
price of Shares issued and sold under this Agreement shall be the sole
responsibility of the Company and the Agent shall have no obligation in
connection with such compliance. Notwithstanding the foregoing, the Company
agrees that it will provide the Agent with written notice no less than one (1)
business day prior to the date on which it makes the initial sale of Shares
under this Agreement.

 



 16 



 

(i)         For purposes of selling the Shares through the Agent, the Company
hereby appoints the Agent as exclusive agent of the Company (including in the
event the Company increases the Offering Size) for the purpose of soliciting
purchases of the Shares from the Company pursuant to this Agreement and the
Agent agrees to use its commercially reasonable efforts to sell the Shares on
the terms and subject to the conditions stated herein.

 

(ii)        Each time the Company wishes to issue and sell the Shares hereunder
(each, a "Transaction"), it will notify the Agent by telephone (confirmed
promptly by e-mail to the appropriate individual listed on Schedule C hereto,
using a form substantially similar to that set forth on Schedule B hereto) (a
"Transaction Notice") as to the maximum number of Shares to be sold by the Agent
on such day and in any event not in excess of the amount available for issuance
under the Prospectus and the currently effective Registration Statement, the
time period during which sales are requested to be made, any limitation on the
number of shares that may be sold in any one Trading Day (as defined below), and
any minimum price below which sales may not be made. The Transaction Notice
shall originate from any of the individuals from the Company set forth on
Schedule A (with a copy to each of the other individuals from the Company listed
on such Schedule), and shall be addressed to each of the individuals from the
Agent set forth on Schedule C, as such Schedule C may be amended from time to
time. Subject to the terms and conditions hereof and unless the sale of the
Shares described therein has been declined, suspended, or otherwise terminated
in accordance with the terms of this Agreement, the Agent shall promptly
acknowledge the Transaction Notice by e-mail (or by some other method mutually
agreed to in writing by the parties) and shall use its commercially reasonable
efforts to sell all of the Shares so designated by the Company in the
Transaction Notice and in accordance with the terms set forth herein; provided,
however, that any obligation of the Agent to use such commercially reasonable
efforts shall be subject to the continuing accuracy of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the continuing satisfaction of the additional
conditions specified in Section 4 of this Agreement. The gross sales price of
the Shares sold under this Section 2(a) shall be equal to the market price for
the Common Stock sold by the Agent under this Section 2(a) on the Exchange at
the time of such sale. For the purposes hereof, "Trading Day" means any day on
which shares of Common Stock are purchased and sold on the principal market on
which the Common Stock is listed or quoted.

 

(iii)       The Company or the Agent may, upon notice to the other party hereto
by telephone (confirmed promptly by e-mail to the respective individuals of the
other party set forth on Schedule C hereto, which confirmation shall be promptly
acknowledged by the other party), suspend a Transaction contemplated by a
corresponding Transaction Notice for any reason and at any time, whereupon the
Agent shall immediately suspend the offering and selling of Shares until further
notice is provided by the other party to the contrary; provided, however, that
such suspension or termination shall not affect or impair the parties'
respective obligations with respect to the Shares sold hereunder prior to the
receipt by the Agent of such notice. While a suspension period is in effect, any
obligation under Sections 3(q), 3(r) and 3(s) with respect to the delivery of
certificates, opinions or comfort letters to the Agent shall be waived. Each of
the parties agrees that no such notice under this Section 2(a)(iii) shall be
effective against the other unless it is made to one of the individuals named on
Schedule C hereto, as such Schedule may be amended from time to time.
Notwithstanding the foregoing, if the Agent suspends the Transaction for any
three (3) consecutive business days or on more than three (3) separate occasions
(in each instance other than as a result of the Company’s breach of its
obligations hereunder), the Company, in its sole discretion, may elect to
terminate this Agreement.

 



 17 



 

(iv)      The Company acknowledges and agrees that (A) there can be no assurance
that the Agent will be successful in selling the Shares, (B) the Agent will
incur no liability or obligation to the Company or any other person or entity if
it does not sell Shares for any reason other than a failure by the Agent to use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Shares as required
under this Agreement, and (C) the Agent shall be under no obligation to purchase
shares on a principal basis pursuant to this Agreement.

 

(v)       The Agent may sell Shares by any method permitted by law to be an
“at-the-market offering” as defined in Rule 415 of the Securities Act including
without limitation sales made directly on the Exchange, on any other existing
trading market for the Common Stock or to or through a market maker. With the
prior written consent of the Company, which may be provided in a Transaction
Notice, the Agent may also sell Shares in privately negotiated transactions.

 

(vi)      The compensation to the Agent for sales of the Shares, as an agent of
the Company, shall be 3.0% (the “Transaction Fee”) of the gross sales price of
all of Shares sold pursuant to this Section 2(a). The remaining proceeds, after
further deduction for any transaction or other fees imposed by any governmental
or self-regulatory organization in respect of such sales, shall constitute the
net proceeds to the Company for such Shares (the "Net Proceeds"). The Agent
shall notify the Company as promptly as practicable if any deduction referenced
in the preceding sentence will be required.

 

(vii)     The Agent shall provide written confirmation to the Company following
the close of trading on the Exchange each day in which the Shares are sold under
this Section 2(a) setting forth the number of the Shares sold on such day, the
aggregate gross sale proceeds, the Net Proceeds to the Company, and the
compensation payable by the Company to the Agent with respect to such sales.

 



 18 



 

 

(viii)        All Shares sold pursuant to this Section 2(a) will be delivered by
the Company to Agent for the accounts of the Agent on the second full business
day following the date on which such Shares are sold, or at such other time and
date as Agent and the Company determine pursuant to Rule 15c6-1(a) under the
Exchange Act, each such time and date of delivery being herein referred to as a
"Settlement Date." On each Settlement Date, the Shares sold through the Agent
for settlement on such date shall be issued and delivered by the Company to the
Agent against payment of the Net Proceeds from the sale of such Shares.
Settlement for all such Shares shall be effected by free delivery of the Shares
by the Company or its transfer agent (i) to the Agent or its designee's account
(provided the Agent shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company ("DTC") or (ii) by
such other means of delivery as may be mutually agreed upon by the parties
hereto, which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form, in return for payment in same day funds
delivered to an account designated by the Company. If the Company or its
transfer agent (if applicable) shall default on its obligation to deliver the
Shares on any Settlement Date, the Company shall (A) indemnify and hold the
Agent harmless against any loss, claim or damage arising from or as a result of
such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default. If the Agent breaches this
Agreement by failing to deliver the Net Proceeds on any Settlement Date for the
shares delivered by the Company, the Agent will pay the Company interest based
on the effective prime rate until such proceeds, together with such interest,
have been fully paid.

 

(ix)           Under no circumstances shall the Company cause or request the
offer or sale of any Shares if, after giving effect to the sale of such Shares,
the aggregate gross sales proceeds sold pursuant to this Agreement would exceed
the lesser of (A) together with all sales of Shares under this Agreement, the
Maximum Amount, (B) the amount available for offer and sale under the currently
effective Registration Statement and (C) the amount authorized from time to time
to be issued and sold under this Agreement by the Company's board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to the Agent in writing. Under no circumstances shall the Company
cause or request the offer or sale of any Shares at a price lower than the
minimum price authorized from time to time by the Company's board of directors,
duly authorized committee thereof or a duly authorized executive committee, and
notified to the Agent in writing. Further, under no circumstances shall the
aggregate offering amount of Shares sold pursuant to this Agreement exceed the
Maximum Amount.

 

(x)            The Company agrees that any offer to sell, any solicitation of an
offer to buy, or any sales of Shares shall only be effected by or through the
Agent.

 

(b)           Nothing herein contained shall constitute the Agent an
unincorporated association or partner with the Company. Under no circumstances
shall any Shares be sold pursuant to this Agreement after the date which is
three years after the Registration Statement was first declared effective by the
Commission.

 



19

 

 

(c)         Notwithstanding any other provisions of this Agreement, the Company
agrees that no sale of Shares shall take place, and the Company shall not
request the sale of any Shares, and the Agent shall not be obligated to sell,
during any period in which the Company is, or could be deemed to be, in
possession of material non-public information.

 

(d)         Unless the exceptive provisions set forth in Rule 101(c)(1) of
Regulation M under the Exchange Act are satisfied with respect to the Shares,
the Company shall give the Agent at least one business day’s prior notice of its
intent to sell any Shares in order to allow the Agent time to comply with
Regulation M.

 

(e)         The Agent represents and warrants that it is duly registered as a
broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Shares will be offered and sold, except
such states in which the Agent is exempt from registration or such registration
is not otherwise required in connection with the offer and sale of the Shares.
The Agent shall continue, for the term of this Agreement, to be duly registered
as a broker-dealer under FINRA, the Exchange Act and the applicable statutes and
regulations of each state in which the Shares will be offered and sold, except
such states in which it is exempt from registration or such registration is not
otherwise required in connection with the offer and sale of the Shares.

 

3.          Covenants. The parties covenant and agree as follows:

 

(a)         After the date hereof and through any Prospectus Delivery Period,
prior to amending or supplementing the Registration Statement (including any
Rule 462(b) Registration Statement), Base Prospectus or the Prospectus, the
Company shall furnish to the Agent for review a copy of each such proposed
amendment or supplement, allow the Agent a reasonable amount of time to review
and comment on such proposed amendment or supplement, and the Company shall not
file any such proposed amendment or supplement to which the Agent or counsel to
the Agent reasonably object; provided that the foregoing shall not apply with
regards to the filing by the Company of any Form 10-K, 10-Q, 8-K, proxy
statement or other Incorporated Document. Subject to this Section 3(a),
immediately following execution of this Agreement, if not previously prepared,
the Company will prepare a prospectus supplement describing the selling terms of
the Shares hereunder, the plan of distribution thereof and such other
information as may be required by the Securities Act or as the Agent and the
Company may deem appropriate, and will file or transmit for filing with the
Commission, in accordance with Rule 424(b) or Rule 433, as the case may be,
copies of the Prospectus as supplemented.

 

(b)         After the date of this Agreement, the Company shall promptly advise
the Agent in writing (i) of the receipt of any comments of, or requests for
additional or supplemental information from, the Commission or for any
amendments or supplements to the Registration Statement, the Base Prospectus or
the Prospectus (excluding any Incorporated Documents), (ii) of the time and date
of any filing of any post-effective amendment to the Registration Statement or
any amendment or supplement to any Base Prospectus or the Prospectus (excluding
any Incorporated Documents), (iii) of the time and date that any post-effective
amendment to the Registration Statement becomes effective, (iv) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or of any order
preventing or suspending its use or the use of any Base Prospectus or the
Prospectus, or (v) of any proceedings to remove, suspend or terminate from
listing or quotation the Common Stock from any securities exchange upon which it
is listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes. If the
Commission shall enter any such stop order at any time, the Company will use its
best efforts to obtain the lifting of such order at the earliest possible
moment. Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430B and 430C, as applicable, under the Securities
Act and will use its reasonable efforts to confirm that any filings made by the
Company under Rule 424(b), Rule 433 or Rule 462 were received in a timely manner
by the Commission (without reliance on Rule 424(b)(8) or Rule 164(b)).

 



20

 

 

(c)         From the date hereof through the later of (A) the termination of
this Agreement and (B) the end of any applicable Prospectus Delivery Period, the
Company will comply in all material respects with all requirements imposed upon
it by the Securities Act, as now and hereafter amended, and by the Rules and
Regulations, as from time to time in force, and by the Exchange Act so far as
necessary to permit the continuance of sales of or dealings in the Shares as
contemplated by the provisions hereof, the Base Prospectus and the Prospectus.
If during any applicable Prospectus Delivery Period any event occurs as a result
of which the Base Prospectus or the Prospectus would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during any applicable Prospectus Delivery Period it is
necessary or appropriate in the opinion of the Company or its counsel or in the
reasonable opinion of the Agent or counsel to the Agent to amend the
Registration Statement or supplement the Base Prospectus or the Prospectus, to
comply with the Securities Act or to file under the Exchange Act any document
which would be deemed to be incorporated by reference in the Prospectus in order
to comply with the Securities Act or the Exchange Act, the Company will promptly
notify Agent (or the Agent will notify the Company, as applicable), and the
Agent shall suspend the offering and sale of any such Shares, and the Company
will amend the Registration Statement or supplement the Base Prospectus or the
Prospectus or file such document (at the expense of the Company) so as to
correct such statement or omission or effect such compliance within the time
period prescribed by the Securities Act or the Exchange Act; provided, however,
that the Company may delay the filing of any amendment or supplement (subject to
continued suspension of the Offering by the Agent during such period), if in the
reasonable judgment of the Company, it is in the best interest of the Company to
do so.

 

(i)          In case the Agent is required to deliver (whether physically or
through compliance with Rule 172 under the Securities Act or any similar rule),
in connection with the sale of the Shares, a Prospectus after the nine-month
period referred to in Section 10(a)(3) of the Securities Act, or after the time
a post-effective amendment to the Registration Statement is required pursuant to
Item 512(a) of Regulation S-K under the Securities Act, the Company will
prepare, at its reasonable expense, promptly upon request such amendment or
amendments to the Registration Statement and the Prospectus as may be necessary
to permit compliance with the requirements of Section 10(a)(3) of the Securities
Act or Item 512(a) of Regulation S-K under the Securities Act, as the case may
be. The Company shall cause each amendment or supplement to any Base Prospectus
or the Prospectus to be filed with the Commission as required pursuant to the
applicable paragraph of Rule 424(b) of the Securities Act or, in the case of any
document which would be deemed to be incorporated by reference therein, to be
filed with the Commission as required pursuant to the Exchange Act, within the
time period prescribed. The Company shall promptly notify the Agent if any
Material Contract is terminated or if the other party thereto gives written
notice of its intent to terminate any such Material Contract.

 



21

 

 

(d)         The Company shall use commercially reasonable efforts to take or
cause to be taken all necessary action to qualify the Shares for sale under the
securities laws of such jurisdictions as Agent reasonably designates and to
continue such qualifications in effect so long as required for the distribution
of the Shares, except that the Company shall not be required in connection
therewith to qualify as a foreign corporation or to execute a general consent to
service of process in any state. The Company shall promptly advise the Agent of
the receipt by the Company of any notification with respect to the suspension of
the qualification of the Shares for offer or sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose.

 

(e)         The Company will furnish to the Agent and counsel for the Agent, to
the extent requested, copies of the Registration Statement, the Base Prospectus,
the Prospectus and all amendments and supplements to such documents, in each
case as soon as available and in such quantities as the Agent may from time to
time reasonably request.

 

(f)         The Company will make generally available (which may be satisfied by
filing with EDGAR) to its security holders as soon as practicable an earnings
statement (which need not be audited) covering a 12-month period that shall
satisfy the provisions of Section 11(a) of the Securities Act of 1933 and Rule
158 of the Rules and Regulations. If the Company makes any public announcement
or release disclosing its results of operations or financial condition for a
completed quarterly or annual fiscal period (each, an "Earnings Release") and
the Company has not yet filed an Annual Report on Form 10-K or a Quarterly
Report on Form 10-Q or a Form 8-K with respect to such information, as
applicable, then, prior to any sale of Shares, the Company shall be obligated to
(x) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b), which prospectus supplement shall include the
applicable financial information or (y) file a Report on Form 8-K, which Form
8-K shall include the applicable financial information.

 

(g)         The Company, to the extent such expenses accrue prior to the
termination of this Agreement, will pay or cause to be paid (i) all expenses
(including stock or transfer taxes and stamp or similar duties allocated to the
respective transferees) incurred in connection with the registration, issue,
sale and delivery of the Shares, (ii) all reasonable expenses and fees
(including, without limitation, fees and expenses of the Company's accountants
and counsel) in connection with the preparation, printing, filing, delivery, and
shipping of the Registration Statement (including the financial statements
therein and all amendments, schedules, and exhibits thereto), the Base
Prospectus, each Prospectus and any amendment thereof or supplement thereto, and
the producing, word-processing, printing, delivery, and shipping of this
Agreement and other closing documents, including blue sky memoranda (covering
the states and other applicable jurisdictions) and including the cost to furnish
copies of each thereof to the Agent, (iii) all filing fees, (iv) listing fees,
if any, and (v) all other costs and expenses of the Company incident to the
performance of its obligations hereunder that are not otherwise specifically
provided for herein (including the costs and expenses related to any investor
presentations or “roadshow” undertaken in connection with marketing of the
Shares as agreed to by the Company). The Company shall have advanced prior to,
or shall advance concurrently with, the execution of this Agreement the sum of
$20,000 (the “Advance”) to the Agent, which pursuant to Rule 5110(f)(2)(C) of
FINRA shall be returned to the Company to the extent the expenses have not been
actually incurred. The Company shall reimburse the Agent upon request for its
actual, reasonable and documented costs and out-of-pocket expenses incurred in
connection with this Agreement, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, including the actual,
reasonable and documented fees and out-of-pocket expenses of its legal counsel
up to $40,000 (inclusive of the Advance), of which any amounts exceeding the
Advance shall be reimbursed when total gross proceeds from the sale of the
Shares pursuant to Section 2(a) exceeds $2,000,000. In addition, the Company
shall pay the Agent $5,000 for its legal fees for each Bringdown Date.

 



22

 

 

(h)         The Company will apply the net proceeds from the sale of the Shares
in the manner set forth under the caption "Use of Proceeds" in the Base
Prospectus and the Prospectus.

 

(i)         During each period commencing on the date of each Transaction Notice
and ending after the close of business on the Settlement Date for the related
transactions covered by such Transaction Notice, the Company will not offer for
sale, sell, contract to sell, pledge, grant any option for the sale of, enter
into any transaction which is designed to, or might reasonably be expected to,
result in the disposition (whether by actual disposition or effective economic
disposition due to cash settlement or otherwise) by the Company or any
Subsidiary, or otherwise issue or dispose of, directly or indirectly (or
publicly disclose the intention to make any such offer, sale, pledge, grant,
issuance or other disposition), of any Common Stock or any securities
convertible into or exchangeable for, or any options or rights to purchase or
acquire, Common Stock, or permit the registration under the Securities Act of
any Common Stock, such securities, options or rights, except for (i) the
registration of the Shares and the sales through the Agent pursuant to this
Agreement, (ii) the issuance of securities issuable upon exercise or conversion
of any options, convertible preferred stock, convertible notes and warrants that
are outstanding as of the date of this Agreement and described in the
Registration Statement and the Prospectus, (iii) a registration statement on
Form S-8 relating to employee benefit plans and (iv) the issuance of securities
pursuant to any employee stock incentive plan, stock ownership plan or employee
stock purchase plan of the Company in effect at the time of this Agreement or
any compensatory inducement grants made by the Company and approved by the Board
consistent with past practice.

 

(j)         The Company shall not, at any time at or after the execution of this
Agreement, offer or sell any of the Shares pursuant to this Agreement by means
of any "prospectus" (within the meaning of the Securities Act), or use any
"prospectus" (within the meaning of the Securities Act) in connection with the
offer or sale of the Shares pursuant to this Agreement, in each case other than
the Prospectus.

 



23

 

 

(k)         The Company has not taken and will not take, directly or indirectly,
any action designed to or which might reasonably be expected to cause or result
in, or which has constituted, (i) the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of the Shares or
(ii) a violation of Regulation M. The Company shall notify the Agent of any
violation of Regulation M by the Company or any of its officers or directors
promptly after the Company has received notice or obtained knowledge of any such
violation.

 

(l)         The Company will not incur any liability for any finder's or
broker's fee or agent's commission in connection with the execution and delivery
of this Agreement or the consummation of the transactions contemplated hereby or
thereby, except as contemplated herein.

 

(m)       During any applicable Prospectus Delivery Period, the Company will
file on a timely basis with the Commission such periodic and current reports as
required by the Rules and Regulations.

 

(n)        The Company has maintained, and will maintain, such controls and
procedures, including without limitation those required by Sections 302 and 906
of Sarbanes-Oxley and the applicable regulations thereunder, that are designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is recorded, processed,
summarized and reported within the time periods specified in the Commission's
rules and forms, including without limitation, controls and procedures designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the Exchange Act is accumulated and
communicated to the Company's management, including its principal executive
officer and its principal financial officer, or persons performing similar
functions, as appropriate to allow timely decisions regarding required
disclosure, to ensure that material information relating to Company is made
known to them by others within those entities.

 

(o)        For as long as this Agreement is effective, the Company and its
Subsidiaries shall comply with its respective obligations, including any notice
or consent requirements therein, and enforce all of its respective rights under
all Material Contracts, except where the failure to so comply or enforce could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p)        Each of the Company and Agent hereby represent and agree that,
neither the Company nor the Agent has made nor will make any offer relating to
the Shares that would constitute an "issuer free writing prospectus," as defined
in Rule 433 under the Securities Act, or that would otherwise constitute a "free
writing prospectus," as defined in Rule 405 under the Securities Act, required
to be filed with the Commission.

 

(q)        (1) On the date hereof, the Company shall cause (A) Mintz, Levin,
Cohn, Ferris, Glovsky and Popeo, P.C., counsel for the Company, to furnish to
the Agent its written opinion and negative assurance letter, in form and
substance reasonably acceptable to Agent’s counsel (B) Saliwanchik, Lloyd &
Eisenschenk, intellectual property legal counsel to the Company, to furnish to
the Agent its written opinion, in form and substance reasonably acceptable to
Agent’s counsel, and (C) Barbara Wood, Executive Vice President, General Counsel
and Corporate Secretary of the Company, to furnish to the Agent the signed
certificate (addressed to the Agent) with respect to certain regulatory matters,
and in form and substance satisfactory to Agent’s counsel.

 



24

 

 

(2)        On each date that the Company (i) amends or supplements the
Registration Statement or the Prospectus (other than by means of incorporation
by reference); (ii) files an annual report on Form 10-K under the Exchange Act;
(iii) files its quarterly reports on Form 10-Q under the Exchange Act; (iv)
files a report on Form 8-K under the Exchange Act containing amended financial
information (other than an earnings release, to “furnish” information pursuant
to Items 2.02 or 7.01 of Form 8-K, unless the Agent reasonably determines that
the information in such Form 8-K is material); or (v) otherwise after each
reasonable request by Agent (each of such date referred to herein as a
"Bringdown Date"), the Company shall cause (W) Mintz, Levin, Cohn, Ferris,
Glovsky and Popeo, P.C., counsel for the Company, to furnish to the Agent its
opinion and negative assurance letter, in form and substance reasonably
acceptable to Agent’s counsel, (X) Conyers Dill and Pearman Limited, special
counsel for the Company on issues of Bermuda law, to furnish to the Agent its
opinion, in form and substance reasonably acceptable to Agent’s counsel, (Y)
Saliwanchik, Lloyd & Eisenschenk, intellectual property legal counsel to the
Company, to furnish to the Agent its written opinion, in form and substance
reasonably acceptable to Agent’s counsel, and (Z) Barbara Wood, Executive Vice
President, General Counsel and Corporate Secretary of the Company, to furnish to
the Agent the signed certificate (addressed to the Agent) with respect to
certain regulatory matters, and in form and substance satisfactory to Agent’s
counsel, each dated as of a date within ten (10) days after the applicable
Bringdown Date, addressed to the Agent and modified as necessary to relate to
the Registration Statement and the Prospectus as amended and supplemented to the
time of delivery of such opinions. With respect to this Section 3(q)(2), in lieu
of delivering such opinions or letters for Bringdown Dates subsequent to the
date of effectiveness of the Registration Statement, such counsel may furnish
agent with a letter (a "Reliance Letter") to the effect that Agent may rely upon
a prior opinion or letter delivered under Section 3(q)(1) or this Section
3(q)(3) to the same extent as if it were dated the date of such letter (except
that statements in such prior opinion shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented as of the
date of Reliance Letter); provided, however, the requirement to provide opinions
and letters under this Section 3(q)(3) is hereby waived for any Bringdown Date
occurring at a time at which no Transaction Notice is pending, which waiver
shall continue until the earlier to occur of the date the Company delivers a
Transaction Notice hereunder and the next occurring Bringdown Date.
Notwithstanding the foregoing, if the Company subsequently decides to sell
Shares following a Bringdown Date when the Company relied on such waiver and did
not provide Agent with opinions and letters under this Section 3(q)(3), then
before the Company delivers the Transaction Notice or Agent sells any Shares,
the Company shall cause Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. to
furnish to the Agent a written opinion and negative assurance letter, Conyers
Dill and Pearman Limited to furnish to the Agent its written opinion,
Saliwanchik, Lloyd & Eisenschenk to furnish to the Agent its written opinion,
and Barbara Wood, Executive Vice President, General Counsel and Corporate
Secretary of the Company, to furnish to the Agent the signed certificate
(addressed to the Agent) with respect to certain regulatory matters, dated the
date of the Transaction Notice.

 



25

 

 

(r)        On the date hereof, and upon the later of (i) ten (10) days after
receipt from the Agent or its counsel of the applicable “circle-ups” with
respect to the applicable bring-down period and (ii) ten (10) business days
after each Bringdown Date, the Company shall cause the Auditor, or other
independent accountants satisfactory to the Agent, to deliver to the Agent (x) a
customary comfort letter (the initial letter, the "Initial Comfort Letter," and
each subsequent letter, a "Bringdown Comfort Letter") addressed to Agent, in
form and substance satisfactory to Agent, confirming that they are independent
public accountants within the meaning of the Securities Act and are in
compliance with the applicable requirements relating to the qualifications of
accountants under Rule 2-01 of Regulation S-X of the Commission, and stating the
conclusions and findings of said firm with respect to the financial information
and other matters and (y) a letter updating the Initial Comfort Letter with any
information that would have been included in the Initial Comfort Letter had it
been given on such date and as modified as necessary to relate to the date of
such letter; provided, however, the requirement to provide a Bringdown Comfort
Letter under this Section 3(r) is hereby waived for any Bringdown Date occurring
at a time at which no Transaction Notice is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Transaction Notice
hereunder and the next occurring Bringdown Date. Notwithstanding the foregoing,
if the Company subsequently decides to sell Shares following a Bringdown Date
when the Company relied on such waiver and did not provide Agent with a
Bringdown Comfort Letter under this Section 3(r), then before the Company
delivers the Transaction Notice or Agent sells any Shares, the Company shall
cause the Auditor, or other independent accountants satisfactory to the Agent,
to deliver to the Agent a Bringdown Comfort Letter dated the date of the
Transaction Notice.

 

(s)        On the date hereof and each Bringdown Date, the Company shall furnish
to the Agent an officer's certificate, dated as of a date within ten (10) days
after the applicable Bringdown Date and addressed to Agent, signed by the
principal executive officer and by the principal financial officer of the
Company, to the effect that:

 

(i)        The representations and warranties of the Company in this Agreement
are true and correct in all material respects as if made at and as of the date
of the certificate, and the Company has complied in all material respects with
all the agreements and satisfied all the conditions on its part to be performed
or satisfied at or prior to the date of the certificate;

 

(ii)        No stop order or other order suspending the effectiveness of the
Registration Statement or any part thereof or any amendment thereof or the
qualification of the Shares for offering or sale or notice that would prevent
use of the Registration Statement, nor suspending or preventing the use of the
Base Prospectus or the Prospectus, has been issued, and no proceeding for that
purpose has been instituted or, to the best of their knowledge, is contemplated
by the Commission or any state or regulatory body;

 



26

 

 

(iii)        The Shares to be sold on that date have been duly and validly
authorized by the Company and all corporate action required to be taken for the
authorization, issuance and sale of the Shares on that date has been validly and
sufficiently taken;

 

(iv)        Subsequent to the respective dates as of which information is given
in the Base Prospectus or the Prospectus, as amended and supplemented, and
except for pending transactions disclosed therein, the Company has not incurred
any material liabilities or obligations, direct or contingent, or entered into
any material transactions, not in the ordinary course of business, or declared
or paid any dividends or made any distribution of any kind with respect to its
capital stock, and there has not been any change in the capital stock or any
issuance of options, warrants, convertible securities or other rights to
purchase the capital stock (other than as a result of the exercise of any
currently outstanding options, warrants, preferred stock and notes that are
disclosed in the Registration Statement or the Prospectus or the issuance of
securities pursuant to the Company's equity incentive plans or employee stock
purchase plans described in the Registration Statement or the Prospectus), or
any material change in the short-term or long-term debt, of the Company, or any
Material Adverse Effect or any development that would reasonably be likely to
result in a Material Adverse Effect (whether or not arising in the ordinary
course of business), or any material loss by strike, fire, flood, earthquake,
accident or other calamity, whether or not covered by insurance, incurred by the
Company; and

 

(v)        Except as stated in the Prospectus, as amended and supplemented,
there is not pending, or, to the knowledge of the Company, threatened or
contemplated, any action, suit or proceeding to which the Company is a party
before or by any court or governmental agency, authority or body, or any
arbitrator, which would reasonably be likely to result in any Material Adverse
Effect; provided, however, the requirement to provide a certificate under this
Section 3(s) is hereby waived for any Bringdown Date occurring at a time at
which no Transaction Notice is pending, which waiver shall continue until the
earlier to occur of the date the Company delivers a Transaction Notice hereunder
and the next occurring Bringdown Date. Notwithstanding the foregoing, if the
Company subsequently decides to sell Shares following a Bringdown Date when the
Company relied on such waiver and did not provide Agent with a certificate under
this Section 3(s), then before the Company delivers the Transaction Notice or
Agent sells any Shares, the Company shall provide Agent with a certificate dated
the date of the Transaction Notice.

 

(t)          A reasonable time prior to each Bringdown Date, the Company, if so
requested by the Agent, shall conduct a due diligence session, in form and
substance, satisfactory to the Agent, which shall include representatives of the
management and the accountants of the Company.

 

(u)         The Company shall disclose in its annual report on Form 10-K and its
quarterly reports on Form 10-Q the number of Shares sold through the Agent under
this Agreement, the Net Proceeds to the Company and the compensation paid by the
Company with respect to sales of the Shares pursuant to this Agreement.

 



27

 

 

(v)          The Company shall ensure that there are at all times sufficient
shares of Common Stock to provide for the issuance, free of any preemptive
rights, out of its authorized but unissued Common Stock, of the maximum
aggregate number of Shares authorized for issuance by the Board pursuant to the
terms of this Agreement. The Company will use its reasonable best efforts to
cause the Shares to be listed on the Exchange, and to maintain such listing. The
Company shall cooperate with Agent and use its reasonable efforts to permit
Shares to be eligible for clearance and settlement through the facilities of
DTC.

 

(w)          At any time during the term of this Agreement, the Company will
advise the Agent promptly after it receives notice or obtains knowledge of any
information or fact that would materially affect any opinion, certificate,
letter and other document required to be provided to the Agent pursuant to
Section 3.

 

(x)          Subject to compliance with any applicable requirements of
Regulation M under the Exchange Act and compliance with applicable securities
laws, the Company consents to the Agent trading in the Common Stock for the
Agent's own account and for the account of its clients (in compliance with all
applicable laws) at the same time as sales of the Shares occur pursuant to this
Agreement.

 

(y)          If to the knowledge of the Company, any condition set forth in
Section 4 shall not have been satisfied on the applicable Settlement Date or
will not be satisfied on or prior to the date required by this Agreement, the
Company will offer to any person who has agreed to purchase the Shares on such
Settlement Date from the Company as the result of an offer to purchase solicited
by the Agent the right to refuse to purchase and pay for such Shares.

 

(z)          On the date hereof and each Bringdown Date, the Company shall
furnish to the Agent an incumbency certificate, dated as of such date and
addressed to Agent, signed by the secretary of the Company.

 

(aa)        Each acceptance by the Company of an offer to purchase the Shares
hereunder shall be deemed to be an affirmation to the Agent that the
representations and warranties of the Company contained in or made pursuant to
this Agreement are true and correct as of the date of such acceptance as though
made at and as of such date, and an undertaking that such representations and
warranties will be true and correct as of the Settlement Date for the Shares
relating to such acceptance, as though made at and as of such date (except that
such representations and warranties shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented relating
to such Shares).

 

(bb)        During any period when the delivery of a prospectus relating to the
Shares is required (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule) to be delivered under
the Securities Act, the Company will file all documents required to be filed
with the Commission pursuant to the Exchange Act within the time periods
required by the Exchange Act and the regulations thereunder.

 



28

 

 

(cc)        The Company shall cooperate with Agent and use its reasonable
efforts to permit the Shares to be eligible for clearance and settlement through
the facilities of DTC.

 

(dd)        The Company will apply the Net Proceeds from the sale of the Shares
in the manner set forth in the Prospectus.

 

(ee)        To the extent that the Registration Statement is not available for
the sales of the Shares as contemplated by this Agreement, the Company shall
file a new registration statement with respect to any additional shares of
Common Stock necessary to complete such sales of the Shares and shall cause such
registration statement to become effective as promptly as practicable. After the
effectiveness of any such registration statement, all references to
“Registration Statement” included in this Agreement shall be deemed to include
such new registration statement, including all documents incorporated by
reference therein pursuant to Item 12 of Form S-3, and all references to “Base
Prospectus” included in this Agreement shall be deemed to include the final form
of prospectus, including all documents incorporated therein by reference,
included in any such registration statement at the time such registration
statement became effective.

 

4.         Conditions of Agent's Obligations. The obligations of the Agent
hereunder are subject to (i) the accuracy of, as of the date hereof, each
Bringdown Date, and each Time of Sale (in each case, as if made at such date),
and compliance with, all representations, warranties and agreements of the
Company contained herein, (ii) the performance by the Company of its obligations
hereunder and (iii) the following additional conditions:

 

(a)          If filing of the Prospectus, or any amendment or supplement
thereto, is required under the Securities Act, the Company shall have filed the
Prospectus (or such amendment or supplement) with the Commission in the manner
and within the time period so required (without reliance on Rule 424(b)(8) or
Rule 164(b)); the Registration Statement shall remain effective; no stop order
suspending the effectiveness of the Registration Statement or any part thereof,
any Rule 462(b) Registration Statement, or any amendment thereof, nor suspending
or preventing the use of the Base Prospectus or the Prospectus shall have been
issued; no proceedings for the issuance of such an order shall have been
initiated or threatened; and any request of the Commission for additional
information (to be included in the Registration Statement, the Base Prospectus,
the Prospectus or otherwise) shall have been complied with to the Agent's
satisfaction.

 

(b)          The Agent shall not have advised the Company that the Registration
Statement, the Base Prospectus, the Prospectus, or any amendment or supplement
thereto, contains an untrue statement of fact which, in the Agent's opinion, is
material, or omits to state a fact which, in the Agent's opinion, is material
and is required to be stated therein or is necessary to make the statements
therein (i) with respect to the Registration Statement, not misleading and (ii)
with respect to the Base Prospectus or the Prospectus, in light of the
circumstances under which they were made, not misleading.

 



29

 

 

(c)          Except as set forth or contemplated in the Prospectus, subsequent
to the respective dates as of which information is given therein, the Company
shall not have incurred any material liabilities or obligations, direct or
contingent, or entered into any material transactions, or declared or paid any
dividends or made any distribution of any kind with respect to its capital stock
and there shall not have been any change in the capital stock, or any issuance
of options, warrants, convertible securities or other rights to purchase the
capital stock (other than as a result of the exercise of any currently
outstanding options, preferred stock, notes or warrants that are disclosed in
the Registration Statement or the Prospectus or the issuance of securities
pursuant to the Company's equity incentive plans or employee stock purchase
plans described in the Registration Statement or the Prospectus), or any
material change in the short-term or long-term debt, of the Company, or any
Material Adverse Effect or any development that would be reasonably likely to
result in a Material Adverse Effect (whether or not arising in the ordinary
course of business), or any material loss by strike, fire, flood, earthquake,
accident or other calamity, whether or not covered by insurance, incurred by the
Company, the effect of which, in any such case described above, in the Agent's
judgment, makes it impractical or inadvisable to offer or deliver the Shares.

 

(d)          The Company shall have performed each of its obligations under
Section 3(q).

 

(e)          The Company shall have performed each of its obligations under
Section 3(r).

 

(f)          The Company shall have performed each of its obligations under
Section 3(s).

 

(g)          FINRA shall have raised no objection to the fairness and
reasonableness of the underwriting terms and arrangements.

 

(h)          All filings with the Commission required by Rule 424 under the
Securities Act to have been filed by the Settlement Date shall have been made
within the applicable time period prescribed for such filing by Rule 424.

 

(i)          The Company shall have furnished to Agent and the Agent's counsel
such additional documents, certificates and evidence as they may have reasonably
requested.

 

(j)          Trading of the Common Stock shall not have been suspended on the
Exchange. The Shares shall have been listed and authorized for trading on the
Exchange prior to the first Settlement Date, and satisfactory evidence of such
actions shall have been provided to the Agent and its counsel, which may include
oral confirmation from a representative of the Exchange.

 

(k)         On each Bringdown Date, Ellenoff Grossman & Schole LLP, counsel for
the Agent, shall not have reasonably determined that the Base Prospectus or the
Prospectus, as of such date, includes an untrue statement of a material fact or
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading.

 

All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to Agent and the Agent's counsel. The Company will furnish
Agent with such conformed copies of such opinions, certificates, letters and
other documents as Agent shall reasonably request.

 



30

 

 

5.          Indemnification and Contribution.

 

(a)          The Company agrees to indemnify and hold harmless the Agent and
each of the other Indemnified Parties (as defined below) from and against any
losses, claims, damages, obligations, penalties, judgments, awards, liabilities,
costs, expenses and disbursements, and any and all actions suits proceedings and
investigations in respect thereof and any and all legal and other costs,
expenses and disbursements in giving testimony or furnishing documents in
response to subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing,
pursuing or defending any such action, suit, proceeding or investigation
(whether or not in connection with litigation in which any Indemnified Party is
a party)) (collectively, "Losses"), directly or indirectly, caused by, relating
to, based upon, arising out of, or in connection with this Agreement, including,
without limitation, any act or omission by the Agent in connection with its
acceptance of or the performance or non-performance of its obligations under the
Agreement, any breach by the Company of any representation, warranty, covenant
or agreement contained in the Agreement (or in any instrument, document or
agreement relating thereto, including any agency agreement), or the enforcement
by the Agent of its rights under the Agreement or these indemnification
provisions, except to the extent that any such Losses are found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted primarily and directly from the gross negligence or willful
misconduct of the Indemnified Party seeking indemnification hereunder. The
Company also agrees that no Indemnified Party shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with this Agreement for any other reason, except to the extent that
any such liability is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from such Indemnified Party's gross negligence or willful misconduct
This indemnity agreement will be in addition to any liability that the Company
otherwise might have.

 

(i)        These indemnification provisions shall extend to the following
persons (collectively, the "Indemnified Parties"): the Agent, its present and
former affiliated entities, managers, members, officers, employees, legal
counsel, agents and controlling persons (within the meaning of the federal
securities laws), and the officers, directors, partners, stockholders, members,
managers, employees, legal counsel, agents and controlling persons of any of
them. These indemnification provisions shall be in addition to any liability
which the Company may otherwise have to any Indemnified Party.

 

(ii)        If any action, suit, proceeding or investigation is commenced, as to
which an Indemnified Party proposes to demand indemnification, it shall notify
the Company with reasonable promptness; provided, however, that any failure by
an Indemnified Party to notify the Company shall not relieve the Company from
its obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify. An Indemnified Party shall have
the right to retain counsel of its own choice to represent it, and the fees,
expenses and disbursements of such counsel shall be borne by the Company. Any
such counsel shall, to the extent consistent with its professional
responsibilities, cooperate with the Company and any counsel designated by the
Company. The Company shall be liable for any settlement of any claim against any
Indemnified Party made with the Company's written consent. The Company shall
not, without the prior written consent of the Agent, settle or compromise any
claim, or permit a default or consent to the entry of any judgment in respect
thereof, unless such settlement, compromise or consent (i) includes, as an
unconditional term thereof, the giving by the claimant to all of the Indemnified
Parties of an unconditional release from all liability in respect of such claim,
and (ii) does not contain any factual or legal admission by or with respect to
an Indemnified Party or an adverse statement with respect to the character,
professionalism, expertise or reputation of any Indemnified Party or any action
or inaction of any Indemnified Party.

 



31

 

 

(iii)        In order to provide for just and equitable contribution, if a claim
for indemnification pursuant to these indemnification provisions is made but it
is found in a final judgment by a court of competent jurisdiction (not subject
to further appeal) that such indemnification may not be enforced in such case,
even though the express provisions hereof provide for indemnification in such
case, then the Company shall contribute to the Losses to which any Indemnified
Party may be subject (i) in accordance with the relative benefits received by
the Company and its stockholders, Subsidiaries and Affiliates, on the one hand,
and the Indemnified Party, on the other hand, and (ii) if (and only if) the
allocation provided in clause (i) of this sentence is not permitted by
applicable law, in such proportion as to reflect not only the relative benefits,
but also the relative fault of the Company, on the one hand, and the Indemnified
Party, on the other hand, in connection with the statements, acts or omissions
which resulted in such Losses as well as any relevant equitable considerations.
No person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for fraudulent
misrepresentation. The relative benefits received (or anticipated to be
received) by the Company and its stockholders, Subsidiaries and Affiliates shall
be deemed to be equal to the aggregate consideration payable or receivable by
such parties in connection with the transaction or transactions to which the
Agreement relates relative to the amount of fees actually received by the Agent
in connection with such transaction or transactions. Notwithstanding the
foregoing, in no event shall the amount contributed by all Indemnified Parties
exceed the amount of fees previously received by the Agent pursuant to the
Agreement.

 

(b)          (i) The Agent will indemnify and hold harmless the Company and its
Affiliates, directors, officers, including, but not limited to such executive
officers of the Company who signed the Registration Statement and each person,
if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (the "Company Indemnified
Parties") from and against any Losses to which the Company or the Company
Indemnified Parties may become subject, under the Securities Act or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Agent), insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or omission or alleged untrue statement or omission of a
material fact contained in the Registration Statement, any Base Prospectus, the
Prospectus, or any amendment or supplement thereto, to the extent, that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in the Registration Statement, any Base Prospectus, the Prospectus, or any
amendment or supplement thereto in reliance upon and in conformity with written
information furnished to the Company by Agent expressly for use in the
preparation thereof, it being understood and agreed that the only information
furnished by the Agent consists of the information described as such in Section
5(b)(ii), by the Company in connection with investigating or defending against
any such loss, claim, damage, liability or action.

 



32

 

 

(ii) The Agent confirms and the Company acknowledges that as of the date hereof
no information has been furnished in writing to the Company by or on behalf of
the Agent specifically for inclusion in the Registration Statement, any Base
Prospectus or the Prospectus, other than information about the Agent included in
the Prospectus Supplement under the heading "Plan of Distribution."

 

(c)          If the indemnification provided for in this Section 5 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above, (i)
in such proportion as is appropriate to reflect the relative benefits received
by the Company on the one hand and the Agent on the other from the Offering or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company on the one hand and the Agent on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company on the one hand and the Agent on the
other shall be deemed to be in the same proportion as the total net proceeds
from the Offering (before deducting expenses) received by the Company and the
total underwriting discounts and commissions received by the Agent, bear to the
total public offering price of the Shares. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company or the Agent and
the parties' relevant intent, knowledge, access to information and opportunity
to correct or prevent such untrue statement or omission. The Company and the
Agent agree that it would not be just and equitable if contributions pursuant to
this subsection (c) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the first sentence of this subsection (c). The amount paid by an
indemnified party as a result of the losses, claims, damages or liabilities
referred to in the first sentence of this subsection (c) shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending against any action or claim
which is the subject of this subsection (c). Notwithstanding the provisions of
this subsection (c), the Agent shall not be required to contribute any amount in
excess of the amount by which the total price at which the Shares underwritten
by it and distributed to the public were offered to the public exceeds the
amount of any damages that the Agent has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 



33

 

 

(d)          Neither the termination of this Agreement nor completion of the
Offering shall affect these indemnification provisions, which shall remain
operative and in full force and effect. The indemnification provisions shall be
binding upon the Company and the Agent and their respective successors and
assigns and shall inure to the benefit of the Indemnified Parties and the
Company Indemnified Parties and their respective successors, assigns, heirs and
personal representatives.

 

6.           Representations and Agreements to Survive Delivery. All
representations and warranties of the Company and the Agent herein or in
certificates delivered pursuant hereto, and agreements of the Agent and the
Company herein, including but not limited to the agreements of the Agent and the
Company contained in Section 5, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Agent or any
controlling person thereof, or the Company or any of its officers, directors, or
controlling persons, and shall survive delivery of, and payment for, the Shares
to and by the Agent hereunder.

 

7.           Termination of this Agreement. The term of this Agreement shall
begin on the date hereof, and shall continue until the earlier of (i) the sale
of Shares having an aggregate offering price of $5,000,000, (ii) the termination
by the Agent upon the provision of fifteen (15) days written notice or (iii) the
termination by the Company by giving notice prior to 9:30 a.m. on the Trading
Day following the day on which notice is given, with termination effective as of
such Trading Day. Any such termination shall in all cases be deemed to provide
that Section 3(g), Section 5 and Section 6 shall remain in full force and
effect. Upon termination of this Agreement, the Company shall not have any
liability to the Agent for any discount, commission or other compensation
(except for expense reimbursement) with respect to any Shares not otherwise sold
by the Agent under this Agreement.

 

8.           Default by the Company. If the Company shall fail at any Settlement
Date to sell and deliver the number of Shares which it is obligated to sell
hereunder, then this Agreement shall terminate without any liability on the part
of the Agent or, except as provided in Section 3(g), any non-defaulting party.
No action taken pursuant to this Section 8 shall relieve the Company from
liability, if any, in respect of such default, and the Company shall (A) hold
the Agent harmless against any loss, claim or damage arising from or as a result
of such default by the Company and (B) pay the Agent any commission to which it
would otherwise be entitled absent such default.

 

9.           Notices. Except as otherwise provided herein, all communications
under this Agreement shall be in writing and, if to the Agent, shall be mailed,
delivered or telecopied to Maxim Group LLC, 405 Lexington Avenue, New York, New
York 10174, (fax: (212) 895-3783), Attention: Clifford A. Teller and James
Siegel, with a required copy (which shall not constitute notice) to Ellenoff
Grossman & Schole LLP, counsel for the Agent, at 1345 Avenue of the Americas,
New York, New York 10105 Attention: Sarah Williams, Esq. Notices to the Company
shall be mailed or delivered to 15 West 38th Street, 10th Floor, New York, New
York 10018, Attention: Chief Executive Officer, with required copies (which
shall not constitute notice) to Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C., 666 Third Avenue, New York, New York 10017, Attention: Joel I. Papernik.
Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.

 



34

 

 

10.           Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and assigns and the controlling persons, officers and
directors referred to in Section 5. Nothing in this Agreement is intended or
shall be construed to give to any other person, firm or corporation any legal or
equitable remedy or claim under or in respect of this Agreement or any provision
herein contained. The term "successors and assigns" as herein used shall not
include any purchaser, as such purchaser, of any of the Shares from the Agent.

 

11.           Absence of Fiduciary Relationship. The Company acknowledges and
agrees that: (a) the Agent has been retained solely to act as an sales agent
and/or principal in connection with the sale of the Shares and that no
fiduciary, advisory or agency relationship between the Company and the Agent has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether the Agent has advised or are advising the
Company on other matters; (b) the price and other terms of the Shares set forth
in this Agreement were established by the Company following discussions and
arms-length negotiations with the Agent and the Company is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement; (c) it has been advised that
the Agent and its Affiliates are engaged in a broad range of transactions which
may involve interests that differ from those of the Company and that the Agent
has no obligation to disclose such interest and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; (d) it has been
advised that the Agent is acting, in respect of the transactions contemplated by
this Agreement, solely for the benefit of the Agent, and not on behalf of the
Company; and (e) it waives to the fullest extent permitted by law, any claims it
may have against the Agent for breach of fiduciary duty or alleged breach of
fiduciary duty in respect of any of the transactions contemplated by this
Agreement and agrees that the Agent shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary duty claim on behalf of
or in right of the Company, including stockholders, employees or creditors of
the Company.

 

12.           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, including Section 5-1401
of the General Obligations Law of the State of New York, but otherwise without
regard to conflict of laws rules that would apply the laws of any other
jurisdiction.

 

13.           Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument.

 

14.           Adjustments for Stock Splits. The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the Shares.

 



35

 

 

15.           Entire Agreement; Amendment; Severability; Headings. This
Agreement (including all schedules and exhibits attached hereto and transaction
notices issued pursuant hereto) constitutes the entire agreement and supersedes
all other prior and contemporaneous agreements and undertakings, both written
and oral, among the parties hereto with regard to the subject matter hereof.
Neither this Agreement nor any term hereof may be amended except pursuant to a
written instrument executed by the Company and the Agent. In the event that any
one or more of the provisions contained herein, or the application thereof in
any circumstance, is held invalid, illegal or unenforceable as written by a
court of competent jurisdiction, then such provision shall be given full force
and effect to the fullest possible extent that it is valid, legal and
enforceable, and the remainder of the terms and provisions herein shall be
construed as if such invalid, illegal or unenforceable term or provision was not
contained herein, but only to the extent that giving effect to such provision
and the remainder of the terms and provisions hereof shall be in accordance with
the intent of the parties as reflected in this Agreement. The section headings
used in this Agreement are for convenience only and shall not affect the
construction hereof.

 

16.           Waiver of Jury Trial. Each of the Company and the Agent hereby
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or the transactions contemplated hereby.

 

[Signature Page to Follow]

 



36

 

 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Agent in accordance with its terms.

 

Very truly yours,   SELLAS LIFE SCIENCES GROUP, INC.   By:                 
Name: Angelos M. Stergiou Title: President and Chief Executive Officer  
Confirmed as of the date first above mentioned.   MAXIM GROUP LLC   By:    
Name: Clifford A. Teller Title: Executive Managing Director, Investment Banking

 

 

[Signature page to SELLAS Life Sciences Group, Inc. Equity Distribution
Agreement]



 







 

 

Schedule A

 

Individuals Permitted to Authorize Sales of Shares

 

Name: Angelos M. Stergiou

Office: [______]

Email: [______]

 

Name: John Burns

Office: [______]

Email: [______]

 



Schedule A-1

 





 

 

Schedule B

 

Form of E-mail or Telecopy Confirmation

 

SELLAS LIFE SCIENCES GROUP, INC.

15 West 38th Street, 10th Floor

New York, NY 10018

 

 

Date: ______________

 

Bill Vitale, Head of Equity Trading

Maxim Group LLC

405 Lexington Avenue
New York, NY 10174

 

RE: E-mail Confirmation to Sell Stock Utilizing the Equity Distribution
Agreement

 

Bill Vitale and Maxim Equity Trading Team:

 

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between SELLAS Life Sciences Group, Inc. (the "Company")
and Maxim Group LLC ("Maxim") dated October 29, 2019 (the "Agreement"), we
hereby confirm our request by e-mail transmission on behalf of the Company that
Maxim is authorized to sell for a period of up to _________ business days, up to
______________ shares of the Company's Common Stock at a minimum market price of
$________ per share.

 

Thanks for all your help and please contact us with any questions,

 

Sincerely,

 

SELLAS Life Sciences Group, Inc.

 

 

   By:  Name:  Title 

 





 

 

Schedule C

 

Individuals to Which Notice Can Be Given

 

For Maxim Group LLC:

 

James Siegel

Office: (212) 895-3508

Fax: (212) 895-3783

jsiegel@maximgrp.com

 

Clifford Teller

Office: (212) 895-3773

Fax: (212) 895-3783

cteller@maximgrp.com


For SELLAS Life Sciences Group, Inc.:

 

Name: Angelos M. Stergiou

Email: [______]

 

Name: Barbara Wood

Email: [______]

 





 

 

 

 

